DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 2, 10, and 11 stand rejected under Section 102 over Ka.  Claims 1-3, 10, and 11 stand rejected under Section 102 over Hiraga.  Claims 6-9 and 15-17 stand rejected under Section 112(b).  Claims 6-9 and 15-17 stand objected to for informalities.  The specification stands objected to.  Claims 4-9 and 12-17 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter.
Applicants amended claims 2, 4, 6-10, 12, and 15-17, and canceled claims 1 and 11.  Applicants also provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  The Office notes the additional amendments to the specification.  These changes have been reviewed and add no new matter.  The additional amendments are entered.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered. No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 rejections: By placing allowable subject matter in independent form, applicants have overcome the previously noted Section 102 rejections over Ka and Hiraga.  These rejections are withdrawn.
Updated searches yielded no further prior art that anticipates or renders obvious the claims or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 2-10 and 12-17 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. James Bosco, on Wednesday, June 22, 2022.
The application has been amended as follows: 
Claim 3, line 3: At the end of the line, change “a” to “the”.

Reasons for Allowance
Claims 2-10 and 12-17 are allowed.
The closest prior art reference is Bouthinon, U.S. Pat. Pub. No. 2021/0233975, Figure 8, which discloses a similar device as that claimed by applicants, except for the requirement that the sensor be an organic photoelectric triode.  Bouthinon discloses an oxide or amorphous silicon semiconductor TFT (T2) with organic photoelectric sensing layer (42), Bouthinon specification ¶¶ 113, 146, 147, not an organic photoelectric triode, which the Office defines as requiring an organic semiconductor TFT.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 4: The claim has been found allowable because the prior art of record does not disclose “wherein the photoelectric conversion device comprises an organic photoelectric triode, the organic photoelectric triode comprising a thin film transistor and an organic photoelectric structure electrically connected to the thin film transistor”, in combination with the remaining limitations of the claim.
With regard to claims 2, 3, and 5-10: The claims have been found allowable due to their dependency from claim 4 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “wherein: the photoelectric conversion device comprises an organic photoelectric triode, the organic photoelectric triode comprising a thin film transistor and an organic photoelectric structure electrically connected to the thin film transistor”, in combination with the remaining limitations of the claim.
With regard to claims 13-17: The claims have been found allowable due to their dependency from claim 12 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897